Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20180182818).

Regarding claim 1. Fig 2 and Fig 3 of Kim disclose A display substrate (Fig 2), comprising:
a base substrate 111, a display structure layer 120 arranged on the base substrate, and 
a first encapsulation layer 142, a first protection layer 146, a color filter layer 192/194, a second protection layer 196 and a second encapsulation layer 168 sequentially superposed on the display structure layer (Fig 3).

Regarding claim 2. Kim discloses The display substrate according to claim 1, further comprising: 


Regarding claim 3. Kim discloses The display substrate according to claim 1 except further comprising a touch electrode layer 152e/154e located on the second encapsulation layer (Fig 2/Fig 3).

Regarding claim 5. Kim discloses The display substrate according to claim 1, further comprising: 
a fourth encapsulation layer 156 located on the second encapsulation layer (Fig 3).

Regarding claim 7. Fig 2 and Fig 3 of Kim discloses A display apparatus comprising a display substrate, wherein the display substrate comprises: 
a base substrate 111, a display structure layer 120 arranged on the base substrate, and 
a first encapsulation layer 142, a first protection layer 146, a color filter layer 192/194, a second protection layer 196, and a second encapsulation layer 168 sequentially superposed on the display structure layer (Fig 3).

Regarding claim 8. Kim discloses The display apparatus according to claim 7, wherein the display substrate further comprises a third encapsulation layer 144 located between the first encapsulation layer and the first protection layer (Fig 3).

Regarding claim 9. Kim discloses The display apparatus according to claim 7, wherein the display substrate further comprises a touch electrode layer 152e/154e located on the second encapsulation layer (Fig 2/Fig 3).

Regarding claim 11. Kim discloses The display apparatus according to claim 7, wherein the display substrate further comprises a fourth encapsulation layer 156 located on the second encapsulation layer.

Regarding claim 13. Kim discloses The display apparatus according to claim 7, wherein the display apparatus is an organic light emitting diode (OLED) display apparatus [0031]; and 
the display structure layer comprises a driving array layer 130 and a light emitting structure layer 120 arranged on the driving array layer, 
wherein the light emitting structure layer is an OLED light emitting unit [0031], and the light emitting structure layer comprises a pixel defining layer 128 and sub-pixel areas defined by the pixel defining layer (Fig 3).

Regarding claim 14. The display apparatus according to claim 13, wherein the color filter layer comprises a color film layer 192 and a black matrix 194, 
the color film layer comprises a plurality of color films of different colors arranged on a same layer and arranged sequentially and circularly (Fig 3, [0040]), and 
the black matrix is arranged in a gap area between adjacent color films (Fig 3);


Regarding claim 15. Fig 2 and Fig 3 of Kim discloses A preparation method of a display substrate, comprising:
forming a display structure layer 120 on a base substrate 111;
forming a first encapsulation layer 142 on the display structure layer;
forming a first protection layer 146 on the first encapsulation layer;
forming a color filter layer 192/194 on the first protection layer;
forming a second protection layer 196 on the color filter layer; and
forming a second encapsulation layer 168 on the second protection layer.

Regarding claim 16. Kim discloses The preparation method according to claim 15, further comprising: 
forming a third encapsulation layer 144 between the first encapsulation layer and the first protection layer (Fig 3).

Regarding claim 17. Kim discloses The preparation method according to claim 15, further comprising: 
forming a fourth encapsulation layer 156 on the second encapsulation layer.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 ,10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180182818) in view of Hanamura (US 20140117842).

Regarding claim 4. Kim discloses The display substrate according to claim 1 except wherein a thickness of the first protection layer is in a range of about 2 to 4 microns, and a thickness of the second protection layer is in a range of about 2 to 4 microns.
However, the claimed thickness range of organic material based protection layer in the applicant field of endeavor is well known in the art. For example, Hanamura discloses organic material based protection layer 34b and thickness is 4 microns [0080].
Furthermore, the ordinary artisan would have recognized the claimed thickness range to be a result effective variable affecting to make proper thickness of protection for OLED display. Thus, it would have been obvious that Kim’s device within the 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed of thickness range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 10. Kim discloses The display apparatus according to claim 7 except wherein a thickness of the first protection layer is in a range of about 2 to 4 microns, and a thickness of the second protection layer is in a range of about 2 to 4 microns.
However, the claimed thickness range of organic material based protection layer in the applicant field of endeavor is well known in the art. For example, Hanamura discloses organic material based protection layer 34b and thickness is 4 microns [0080].
Furthermore, the ordinary artisan would have recognized the claimed thickness range to be a result effective variable affecting to make proper thickness of protection for OLED display. Thus, it would have been obvious that Kim’s device within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 19. Kim discloses The preparation method of claim 15 except wherein a thickness of the first protection layer is in a range of about 2 to 4 microns, and a thickness of the second protection layer is in a range of about 2 to 4 microns.
However, the claimed thickness range of organic material based protection layer in the applicant field of endeavor is well known in the art. For example, Hanamura discloses organic material based protection layer 34b and thickness is 4 microns [0080].
Furthermore, the ordinary artisan would have recognized the claimed thickness range to be a result effective variable affecting to make proper thickness of protection for OLED display. Thus, it would have been obvious that Kim’s device within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed of thickness range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Claims 6 ,12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180182818) in view of Akagawa (US 20140367661).

Regarding claim 6. Kim discloses The display substrate according to claim 1. But Kim does not explicitly disclose a material of the first encapsulation layer and a material of the second encapsulation layer are respectively an inorganic material, and a material of the first protection layer and a material of the second protection layer are respectively an organic material.
However, Fig 11 of Akagawa discloses a material [0106] of the first encapsulation layer 34a and a material of the second encapsulation layer 40 ([0089]: quartz which means SiO2) are respectively an inorganic material [0106]/[0089], and a material of the first protection layer 34b [0113] and a material [0094] of the second protection layer 42 are respectively an organic material [0113]/[0089].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s device to have the Akagawa’s protection structures for the purpose of providing enhanced protection of oxygen and moisture with laminated protection structure [0004]-[0005]. Thereby enhancing reliability of the organic EL element.


However, Fig 11 of Akagawa discloses a material [0106] of the first encapsulation layer 34a and a material of the second encapsulation layer 40 ([0089]: quartz which means SiO2) are respectively an inorganic material [0106]/[0089], and a material of the first protection layer 34b [0113] and a material [0094] of the second protection layer 42 are respectively an organic material [0113]/[0089].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s device to have the Akagawa’s protection structures for the purpose of providing enhanced protection of oxygen and moisture with laminated protection structure [0004]-[0005]. Thereby enhancing reliability of the organic EL element.

Regarding claim 20. Kim discloses The preparation method according to claim 15. But Kim does not explicitly disclose wherein a material of the first encapsulation layer and a material of the second encapsulation layer are respectively an inorganic material, and a material of the first protection layer and a material of the second protection layer are respectively an organic material.
However, Fig 11 of Akagawa discloses a material [0106] of the first encapsulation layer 34a and a material of the second encapsulation layer 40 ([0089]: 2) are respectively an inorganic material [0106]/[0089], and a material of the first protection layer 34b [0113] and a material [0094] of the second protection layer 42 are respectively an organic material [0113]/[0089].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s device to have the Akagawa’s protection structures for the purpose of providing enhanced protection of oxygen and moisture with laminated protection structure [0004]-[0005]. Thereby enhancing reliability of the organic EL element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Changhyun Yi/Primary Examiner, Art Unit 2826